JUSTICE HOLDRIDGE, dissenting: I respectfully dissent from the majority’s disposition. The Commission’s written order reads: “[I]n Sisbro, Inc. v. Ind. Comm. (2003), 207 Ill. 2d 193[,] 797 N.E.2d 665[,] 278 Ill. Dec. 70, the Court, citing Board of Trustees of the University of Illinois v. Ind. Comm. (1969), 44 Ill. 2d 207, 254 N.E.2d 522, approved of the principle that where the medical evidence establishes that a physical condition is so degenerated that any simple and normal activity would have caused the injury at issue, then such injury does not arise from a risk incidental to the employment.” However, in Sisbro the supreme court never cited Board of Trustees, and it did not approve the so-called “normal daily activity exception.” Indeed the court declared that the “exception” will not defeat a claim if causation otherwise exists. For causation to otherwise exist, the employee’s work need only be a causative factor in the resulting condition of ill-being. Sisbro, 207 Ill. 2d at 205. In the crux of its order, the Commission continued: “If there was stress associated with the decedent’s driving, the Commission finds it was legally insufficient to warrant compensation.” The Commission then explained its finding: “Combining Petitioner’s advanced cardiac disease with the minimal stress described by Dr. Kamalesh indicates that if such stress was a cause that Petitioner’s heart disease was so advanced that any exertion was an overexertion.” (Emphasis added.) This language reflects the standard that was overturned by the supreme court in Sisbro. Thus, I believe the Commission erred as a matter of law. I would reverse and remand to the Commission for reconsideration of Swartz’s claim under proper legal principles. GOLDENHERSH, J., joins this dissent.